DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/21/2021.
Applicant’s cancelation of claim 20 is acknowledged and require no further examining.  Claims 1-19 and 21 are pending and examined below.

Response to Arguments
The Amendments filed on 01/21/2021 have been entered.  Applicant’s cancelation of claim 20 is acknowledged and require no further examining.  Claims 1-19 and 21 are pending in this application.
In response to the arguments of the rejections under 35 U.S.C. 103 with reference Kluver et al. (5433059) modified by reference Demers (2003/0089756), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Kluver et al. disclose a module builder comprising: a chamber; a wrap; a pinch point partially defined by a rotatable roller; a belt; and a wrap transfer assembly, wherein the wrap transfer assembly comprises a bracket.
The prior art reference Demers disclose a vacuum belt conveyor comprising a rotatable pulley roller and an air-pervious belt.
However, Kluver et al. in view of Demers is not found to disclose a tray that, when in the engaged position, is spaced apart from the pinch point, and wherein the tray is configured to press the wrap into engagement with the belt at a location spaced apart from the pinch point.
Furthermore, Kluver et al. in view of Demers is not found to disclose: a feed belt at least partially defined by a first roller; and a wrap feedable into the chamber through a pinch point, wherein the pinch point is defined by the first roller and a second roller and distinct from the inlet, and wherein the wrap is configured to move around the second roller. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 25, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731